DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 423, 199, and 198, as recited in respective paragraphs 47, 59, and 65 of the published application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 172, as shown in figure 1C; and 200a, 200b, and 202, as shown in figures 2A, 2B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Reference signs 423, 199, and 198, as recited in respective paragraphs 47, 59, and 65 of the specification in the published application, are not shown in the drawings; reference character 172, as shown in figure 1C, and 200a, 200b, and 202, as shown in figures 2A, 2B, are not in the specification; and reference sign 132 is used in the specification to indicate both the display module (paragraph 59 of the published application) and the second arm (paragraph 61 of the published application).
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, “1.” should be deleted from line 1; “of a” should be deleted from line 3; “and” should be deleted from line 6; --and-- should be added after “signal;” in line 6; it is not clear if the battery and the temperature indication unit recited in lines 9-10 are part of the base unit; “for” and “of” should be deleted from line 10; --first-- should be added before “temperature” in line 11; there is lack of antecedent basis in the claim for the “temperature measurement” in line 13; and --a-- should be added after “with” in line 16.
In claim 2, “2.” should be deleted from line 1; “comprising” should be changed to --comprises-- in line 3; “end and where” should be changed to --end, where the-- in line 4; “for coupling” should be changed to --coupled-- in line 5; there is lack of antecedent basis in the claim for the temperature sensor being “proximate” to the first end, as recited in line 6; “for coupling” should be changed to --is coupled-- in lines 6-7; there is lack of antecedent basis in the claim for the base unit being “proximate” to the second end, as recited in line 7; “end and” should be changed to --end,-- in line 7; and “arm and where” should be changed to --arm, and-- in line 8.
In claim 3, “3.” should be deleted from line 1; “comprising” should be changed to --comprises-- in line 3; “end and” should be changed to --end,-- in line 4; “for coupling” should be changed to --coupled-- in line 5; there is lack of antecedent basis in the claim for the temperature sensor being “proximate” to the first end, as recited in line 6; “for coupling” should be changed to --is coupled-- in lines 6-7; there is lack of antecedent basis in the claim for the base unit being “proximate” to the second end, as recited in line 7; “end and” should be changed to --end,-- in line 7; “arm and where” should be changed to --arm, and-- in line 8; “of an” should be deleted from line 10; and --an-- should be added after “than” in line 10.
In claim 4, “4.” should be deleted from line 1; “2” should be changed to --2,-- in line 2; and “tube” should be changed to --tube,-- in line 2.
In claim 5, “5.” should be delete from line 1; “1” should be changed to --1,-- in line 2; “unit and” should be changed to --unit,-- in line 3; and “base unit” should be changed to --base unit,-- in line 3.
In claim 6, “6.” should be deleted from line 1; and “1” should be changed to --1,-- in line 2.
In claim 7, “7.” should be deleted from line 1; “1” should be changed to --1,-- in line 2; --a-- should be added after “comprising” in line 2; “is provided” should be deleted from line 3; and --first-- should be added before “temperature” in line 5.
In claim 8, “8.” should be deleted from line 1; and “1” should be changed to --1,-- in line 2.
In claim 9, “9.” should be deleted from line 1; “1” should be changed to --1,-- in line 2; and there is lack of antecedent basis in the claim for “the flexible coupling” in line 2.
In claim 10, “10.” should be deleted from line 1; it is not clear if the battery and the temperature indication unit recited in lines 6-7 are part of the base unit; “for receiving of” should be replaced with --receives-- in line 7; “signal,” should be replaced with --signal; and-- in line 8; “for” should be deleted from line 11; “element and for” should be changed to --element, and-- in line 12; there is lack of antecedent basis in the claim for “the temperature measurement device unit” in line 13; “for pressing of” should be changed to --pressing-- in line 13; “end and” should be changed to --end,-- in line 16; “arm where” should be changed to --arm,-- in line 17; “for coupling” should be changed to --coupled-- in line 17; there is lack of antecedent basis in the claim for the temperature sensor being “proximate” to the first end, as recited in line 18; “for coupling” should be changed to --is coupled-- in lines 18-19; there is lack of antecedent basis in the claim for the base unit being “proximate” to the second end, as recited in line 19; “end and” should be changed to --end,-- in line 19; “arm and where” should be changed to --arm,-- in line 20; and “arm and where” should be changed to --arm, and-- in line 21.
In claim 11, “11.” should be deleted from line 1; and “9” should be changed to --9,-- in line 2.
In claim 12, “12.” should be deleted from line 1; “9” should be changed to --9,-- in line 2; and there is lack of antecedent basis in the claim for “the U shaped bend” in line 2
In claim 13, “13.” should be deleted from line 1; “9” should be changed to --9,-- in line 2; and “comprising” should be changed to --comprises-- in line 2.
In claim 14, “14.” should be deleted from line 1; “element:” should be changed to --element comprising:-- in line 2; it is not clear what element the term “thereof” is referring to in lines 3 and 5; “and” should be deleted from line 4; “thereof,” should be changed to --thereof; and-- in line 5; “for” should be deleted from line 8; there is lack of antecedent basis in the claim for “the floor” in line 9; “thereto and for” should be changed to --thereto, and-- in line 10; “for” and “of” should be deleted from line 11; there is lack of antecedent basis in the claim for the temperature measurement device being suspended, as recited in line 13; it is not clear if the battery and the visual indicator recited in lines 16-17 are part of the base unit; “an” should be deleted from line 17; and --first-- should be added before “temperature” in lines 18 and 20.
Claims 1-14 should be further reviewed for any additional grammar and punctuation issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 10, the phrase “may be” in respective lines 8 and 20 renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measurement device for measuring a temperature of a vaporization element, wherein the temperature measurement has a weight where the weight of the temperature measurement device frictionally engages the first end against the vaporization element for thermally coupling the temperature sensor with floor of the vaporization element (claim 1).
A temperature measurement device for measuring a temperature of a vaporization element, wherein the first end of the arm is put in contact with a floor of the vaporization element and a weight of the temperature measurement device unit presses the temperature sensor against the floor of the vaporization element, where the temperature sensor faces the base unit (claim 10).
A temperature measurement device for measuring a temperature of a vaporization element, wherein the first end of the arm being put in contact with the floor of the vaporization element for being hooked thereto and for a weight of the temperature measurement device for frictionally engaging of the temperature sensor against the floor of the vaporization element while the temperature measurement device is suspended from the vaporization element, (claim 14).

Conclusion
The prior art made of record by the Examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing a temperature measurement device for a vaporization device, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/18/21